HOUCK, J.
1. Question whether note sued on was purchased in due course before due, for consideration, and without knowledge of any defects therein, are questions of fact, to be determined by jury.
2. Though evidence offered might cause •different minds to reach different conclusions, when jury has made ultimate findings on conflicting facts, reviewing court cannot reverse judgment as against manifest weight of evidence.
(Shields and Young, JJ., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.